Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 21-29) in the reply filed on 6/17/2022 is acknowledged.  The examiner has considered applicant’s arguments regarding applicant’s election with traverse of Group I.
Applicant argues that, in view of MPEP 803, no serious burden will be imposed on the examiner because the fields of a search for groups I and II are necessarily coextensive.  However, the examiner disagrees with this argument since the fact that the search for the two inventions overlaps does not necessarily eliminate a serious burden in examining two different inventions.  It should be noted that a search and examination of any one of the patentably distinct invention groups would not necessarily encompass the search and examination of the remaining groups because the each of the invention groups requires different requirement from others, and a search and examination of an entire application having patentably distinct invention groups would be a serious burden the examiner.  It should also be noted that newly submitted claim 41 and the claims of the second species (group II; claims 30-36) will be examined together since claim 41 reads on the group II.  The non-elected claims should be canceled in view of expediting the prosecution.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumenzweig et al (US 2014/0142383) in view of Johnston (US 8,305,432).
Regarding claim 21, Blumenzweig shows in Figs.1-9 the following elements of applicant’s claim: receiving a distal end portion of the endoscope (paragraph 63) in a calibration unit (104; Fig7), wherein the endoscope includes a sensor (20); selecting  calibration instruction associated with the sensor, wherein the calibration instruction defines a first calibration target (paragraphs 59-62, 67-71); receiving at least one signal from the sensor including a first signal based on the first calibration target (paragraphs 62, 67); determining one or more correction factors based on the first signal (paragraphs 45, 72-73); and calibrating the sensor based on the one or more correction factors (paragraphs 46, 74), wherein calibrating the sensor includes determining whether a responsiveness of the sensor to the first calibration target (paragraphs 46, 62, 68, 71).  Although Blumenzweig does not specifically mention the use of a threshold condition for calibration, such use is well known in the art as disclosed by Johnston (block 654 in Fig.6) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Johnston in the device of Blumenzweig in view of the desire to effectively control a sensitivity of the sensor resulting in improving the calibration process.
Regarding claim 22, the limitations therein are disclosed in paragraphs 58, 62 and 66 of Blumenzweig.
Regarding claim 23, the specific configuration utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 24, the limitations therein are disclosed in paragraphs 68-69 of Bluemnzweig.
Regarding claims 25-26, Regarding claim 24, the limitations therein are disclosed in paragraph 62 of Bluemnzweig.
Regarding claim 27, Regarding claim 24, the limitations therein are disclosed in paragraphs 62, 66-67 of Bluemnzweig.
Regarding claim 28, the limitations therein are disclosed in paragraphs 44-46, 60 and 68 of Bluemnzweig.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878